271 S.W.3d 65 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Glinn D. IRVING, Defendant/Appellant.
No. ED 90683.
Missouri Court of Appeals, Eastern District, Division Four.
November 18, 2008.
Kent Denzel, Columbia, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, for respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Glinn D. Irving (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him: guilty of one count of second-degree domestic assault, in violation of Section 565.073, RSMo 2000, one count of third-degree domestic assault, in violation of Section 565.074, RSMo 2000, and one count of second-degree endangering the welfare of a child, Section 568.050, RSMo Supp. 2005. The trial court sentenced Defendant as a prior and persistent offender to concurrent terms of nine years' imprisonment on the second-degree domestic assault conviction and one year in jail, time served, on each of the other convictions. On appeal, Defendant asserts the trial court committed plain error by admitting evidence of prior uncharged misconduct.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No manifest injustice or miscarriage of justice has occurred. Rule 30.20. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).